Citation Nr: 1113894	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Son


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1947 to May 1961.  He died in November 1997.  The appellant was the Veteran's spouse; she died in May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's son appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in December 2010.  At that time, he submitted a request to be substituted as the appellant.  The substitution request and a transcript of the hearing have been associated with the claims file.


FINDING OF FACT

The appellant died in May 2008.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died in May 2008, during the pendency of the appeal.  The Veteran's son appeared before the Board in December 2010 and submitted a request to be substituted as the appellant.  

While substitution of appellants is permitted under the Veterans' Benefits Improvement Act of 2008 (Improvement Act), 38 U.S.C.A. § 5121A, this provision allows for substitutions only when appellants die on or after October 18, 2008, the date the provision was enacted.  See Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

Unfortunately, the appellant died in May 2008, thus the Improvement Act does not apply.  Even if the provision provided for retroactive application, requests for substitution must be filed not later than one year after the date of the appellant's death.  Id.  

Here, the Veteran's son filed his substitution request more than two years after the appellant's death; therefore, his request could not be considered as timely filed.  Consequently, substitution of appellants is not permitted by law.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).



ORDER

The appeal is dismissed.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


